


EXHIBIT 10.6




VECTOR GROUP LTD.
4400 Biscayne Blvd.
10th Floor
Miami, FL 33137




February 24, 2015




Mr. Marc N. Bell
[Address redacted]


Dear Mr. Bell:


We are pleased to inform you that, effective on the date hereof, Vector Group
Ltd. (the "Company") has granted you a nonqualified option (the "Option") to
purchase 37,500 shares of the Company's common stock, par value $.10 per share
(the "Common Stock"), at a purchase price of $23.10 per share, subject to
adjustment, pursuant to the Company's 2014 Management Incentive Plan, as may be
and is in effect and as amended from time to time (the "Plan"). This agreement
is subject in all respects to the terms and provisions of the Plan, all of which
terms and provisions are made a part of and incorporated in this agreement as if
they were each expressly set forth herein. In the event of any conflict between
the terms of this agreement and the terms of the Plan, the terms of the Plan
shall control.
1.    The Option may be exercised on or prior to the tenth anniversary of the
date of grant (after which date the Option will, to the extent not previously
exercised, expire), provided the Option shall only vest and become exercisable
as to all of the aggregate shares covered thereby on February 24, 2019. However,
the Option shall earlier vest and become immediately exercisable upon (i) the
occurrence of a "Change in Control" as defined in Section 13.3 of the Plan or
(ii) the termination of your employment with the Company, including by reason of
death or disability or (iii) the termination of your employment with the Company
by reason of retirement to the extent allowed by the Committee in accordance
with Section 16 of the Plan.
 
2.    From and after the date it vests and becomes exercisable pursuant to
Section 1 hereof, the Option may be exercised in whole or in part by delivering
to the Company a written notice of exercise in the form attached hereto as
Exhibit A, specifying the number of the Shares to be purchased and the purchase
price therefor, together with payment of the purchase price of the Shares to be
purchased. The purchase price is to be paid in cash or by delivering shares of
Common Stock already owned by you for at least six months having a fair market
value on the date of exercise equal to the purchase price of the Option being
exercised, or a combination of such shares and cash.


In addition, payment of the purchase price of the Shares to be purchased may
also be made by delivering a properly executed notice to the Company, together
with a copy of the




--------------------------------------------------------------------------------

Mr. Marc N. Bell
February 24, 2015
Page 2





irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the purchase price, and, if
required, the amount of any federal, state or local withholding taxes.
No Shares shall be issued until full payment therefor has been made. You shall
have all of the rights of a stockholder of the Company holding the Common Stock
that is subject to the Option (including the right to vote the Shares and the
right to receive dividends thereon), when you have given written notice of
exercise, have paid in full for such Shares and, if requested, have given the
certificate described in Section 14 hereof.
3.    In the event your employment with the Company is terminated for any
reason, the Option shall forthwith terminate, provided that you may exercise any
then unexercised portion of the Option then vested and exercisable pursuant to
Section 1 hereof at any time prior to the earlier of one year from the date of
termination or the expiration of the Option.
4.    The Option is not transferable except (i) by will or the applicable laws
of descent and distribution, (ii) pursuant to a domestic relations order in
accordance with Section 23.4 of the Plan, or (iii) to your family members or
trusts or other entities whose beneficial owners are your family members or any
other entity affiliated with you approved by the Committee. In the event of a
transfer, all terms and conditions of the Option, including the provisions
relating to termination of your employment with the Company shall continue to
apply following a transfer.
5.    In the event of your death or disability, the Option may be exercised by
your personal representative or representatives, or by the person or persons to
whom your rights under the Option shall pass by will or by the applicable laws
of descent and distribution, at any time prior to earlier of the one year
following the date of termination due to death or disability or the expiration
of the option.
6.    In the event of any change in capitalization affecting the Common Stock of
the Company, including, without limitation, a stock dividend or other
distribution, stock split, reverse stock split, recapitalization, consolidation,
subdivision, split-up, spin-off, split-off, combination or exchange of shares or
other form of reorganization or recapitalization, or any other change affecting
the Common Stock, the Company shall make adjustments to the Option and/or
provide for distributions, as appropriate, in accordance with the terms
described in Section 12 of the Plan.
7.    The grant of the Option does not confer on you any right to continue in
the employ of the Company or any of its subsidiaries or affiliates or interfere
in any way with the right of the Company or its subsidiaries or affiliates to
terminate the term of your employment.
8.    The Company shall require as a condition to the exercise of any portion of
the Option that you pay to the Company, or make other arrangements regarding the
payment of, any federal state or local taxes required by law to be withheld as a
result of such exercise.
9.    You understand and acknowledge that Shares received upon exercise of the
Option will be subject to the terms of the Company’s Equity Retention policy as
in effect at the time of exercise.






--------------------------------------------------------------------------------

Mr. Marc N. Bell
February 24, 2015
Page 3





10.    In the event of the payment of any dividends or other distributions
(including distributions of securities of another issuer) in respect of the
Common Stock beginning on or after the date hereof and continuing while you hold
the Option, you shall receive, within ten days of the payment of such dividend
or distribution, the amount of any such dividends or other distributions that
would have been paid to you had you been, at the record date for such dividends
or other distributions, a stockholder of the Shares issuable upon exercise of
any then unexercised portion of the Option, whether vested or unvested (the
"Dividend Equivalent"). In the event that the payment of such dividend or
distribution occurs within the last ten days of a calendar year, the Dividend
Equivalent shall be paid by the Company within the first ten days of the
subsequent calendar year.


11.    The Company represents and warrants to you as follows: (i) this letter
agreement and the grant of the Option hereunder have been authorized by all
necessary corporate action by the Company and this letter agreement is a valid
and binding agreement of the Company enforceable against the Company in
accordance with its terms; (ii) the grant of the Option to you on the terms set
forth herein will be exempt from the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, pursuant to Rule 16b-3(d)
thereunder; (iii) the Company will obtain, at its expense, any regulatory
approvals necessary or advisable in connection with the grant of the Option or
the issuance of the Shares; and (iv) the Company currently has reserved and
available, and will continue to have reserved and available during the term of
the Option, sufficient authorized and issued shares of its Common Stock for
issuance upon exercise of the Option.
12.    The Company shall use its best efforts to file and keep in effect a
Registration Statement on Form S-8, Form S-3 or other applicable form to
register under the Securities Act of 1933, as amended (the "Act"), the Shares
issuable to you upon exercise of the Option and the resale thereof by you.
13.    Unless at the time of the exercise of any portion of the Option a
registration statement under the Act is in effect as to the Shares, the Shares
shall be acquired for investment and not for sale or distribution, and if the
Company so requests, upon any exercise of the Option, in whole or in part, you
agree to execute and deliver to the Company a reasonable certificate to such
effect.
14.    You understand and acknowledge that: (i) any Shares purchased by you upon
exercise of the Option may be required to be held indefinitely unless such
Shares are subsequently registered under the Act or an exemption from such
registration is available; (ii) any resales of such Shares made in reliance upon
Rule 144 promulgated under the Act may be made only in accordance with the terms
and conditions of that Rule (which, under certain circumstances, restrict the
number of shares which may be sold and the manner in which shares may be sold);
(iii) certificates for Shares to be issued to you hereunder shall bear a legend
to the effect that the Shares have not been registered under the Act and that
the Shares may not be sold, hypothecated or otherwise transferred in the absence
of an effective registration statement under the Act relating thereto or an
opinion of counsel satisfactory to the Company that such registration is not
required; and (iv) the Company shall place an appropriate "stop transfer" order
with its transfer agent with respect to such Shares.






--------------------------------------------------------------------------------

Mr. Marc N. Bell
February 24, 2015
Page 4





15.    This letter agreement contains all the understandings between the Company
and you pertaining to the matters referred to herein, and supercedes all
undertakings and agreements, whether oral or in writing, previously entered into
by the Company and you with respect hereto. No provision of this letter
agreement may be amended or waived unless such amendment or waiver is agreed to
in writing signed by you and a duly authorized officer of the Company. No waiver
by the Company or you of any breach by the other party hereto of any condition
or provision of this letter agreement to be performed by such other party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time. If any provision of this letter
agreement or the application of any such provision to any party or circumstances
shall be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this letter agreement or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid and unenforceable, shall not be
affected thereby, and each provision hereof shall be validated and shall be
enforced to the fullest extent permitted by law. This letter agreement will be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its conflicts of laws principles. This letter agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
Would you kindly evidence your acceptance of the Option and your agreement to
comply with the provisions hereof by executing this letter agreement in the
space provided below.


Very truly yours,


VECTOR GROUP LTD.




By:    /s/ J. Bryant Kirkland III    
J. Bryant Kirkland III
Vice President, Treasurer and CFO


AGREED TO AND ACCEPTED:


/s/ Marc N. Bell        
Marc N. Bell










--------------------------------------------------------------------------------




EXHIBIT A
Vector Group Ltd.
4400 Biscayne Blvd
10th Floor
Miami, FL 33137


Gentlemen:


Notice is hereby given of my election to purchase _________ shares of Common
Stock, $.10 par value (the "Shares"), of Vector Group Ltd., at a price of
$______ per Share, pursuant to the provisions of the stock option granted to me
on February 24, 2015. Payment for the Shares will be made as follows:


my check in the amount of $_________________which is enclosed.


______________ Shares having a total value of $______________, such value being
based on the closing price(s) of the Shares on the date hereof.


pursuant to the attached irrevocable instructions, a broker will sell ____
Shares on my behalf and promptly deliver to you $________ in satisfaction of the
exercise price and $ ____ in satisfaction of applicable tax withholding.
The following information is supplied for use in issuing and registering the
Shares purchased hereby:


Number of Certificates
and Denominations            ___________________________


Name                    ___________________________


Address                ___________________________


___________________________


Social Security No.            ___________________________


Dated:
Very truly yours,






Marc N. Bell


